Case: 1:20-cv-06006 Document #: 1-25 Filed: 10/08/20 Page 1 of 1 PagelD #:130

a tv pe 7 hey heaeite See Dy JUDICIAL CIRCUIT

SAA ZRVIM ae ong
me Case No. O4/ v 9s

—Aayunoh ZRVI cote
© OW2NDHORYA MM.
GWENDOAYA MEARE

udu cmnberiind Cabin. 2

x Wonk diab o4 Sandal

 

5 *
Ay!

pay. od 3[é lid oud ch 7 |
i ves zeeb.
yen oc a Thahw due

 
  
 

 

 

 

 

cc

“ee 1a ABROO IGM AS
mor bekare AH2a)iq CRODGEY

Dated this (ay of Mish. ~ cH 20.14 | %) T heck COs bd f ot fi
er 2 EAL Ata af AUary oe

Address: Z L4 F & (> YAS A
City: NY i\WDS hF ( dO State: at

 

Phone —SY¥1(). Zip code:

Fax: £ (obo 5 iS

aroc: 31> Y¥0S5 | x
Pay maud bole # de pol”

0
741-94 Re 5
OX Aube}
f (
Ph, Cesar bank Cusecralyn (aefiws Oo Muted of tine .

VAD AAD

 
